Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Each of independent claims 26 and 32 each disclose an “inlet fluidly coupled to a clean portion of the cooling fluid flow proximate the base wall and claim 41 discloses “ducting a clean portion of the cooling fluid flow proximate an interior surface of the cooling cavity through the inlet”.  The Specification defines the clean portion as coming from the clean region (paragraph [0039]) which is defined in paragraphs [0036] and [0039] as “Dust accumulating away from the vase wall 130 can leave a majority of the cooling cavity 118 free of dust and defining the clean region” and “The clean region 132 is located along the interior surface 128 radially inboard with respect to the cooling cavity 118.”
As a result of these definitions, the “clean portion” as used in the independent claims is understood to come from the clean region, as most specifically defined in paragraph [0039] of the Specification.
This limitation of a clean portion coming from a clean region as defined by Applicant would is not disclosed by USPAP 2013/0230394, nor would it have been obvious to a person having ordinary skill in the art at the time the application was filed to make such a modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745